Citation Nr: 0926698	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.  

2.  Entitlement to service connection for the residuals of a 
right knee replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to 
February 1975.  He also had service with the National Guard, 
with verified and various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision, issued in September 
2005, by the VA RO in Buffalo, New York.  

The issue of entitlement to service connection for the 
residuals of a right knee replacement is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Type II diabetes mellitus was not present in service or 
shown for many years thereafter; and type II diabetes 
mellitus is not otherwise shown to be related to service. 

3.  The Veteran did not serve in, or otherwise come in 
contact with, the Republic of Vietnam, while stationed in 
Indochina. 







CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in May 2005 and March 2006, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Additionally, the March 2006 notice letter informed 
the Veteran as to disability ratings and effective dates.  

As the March 2006 notice letter came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  Although this notice letter post-dates the 
rating decision on appeal, the Board finds that the Veteran 
is not shown to be prejudiced by the timing of this notice.  
As this claim involves entitlement to service connection, and 
as it has been denied, as discussed further below, the Board 
notes that providing information regarding disability ratings 
and effective dates is a moot issue.  Further, there is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim, as 
evidenced by the Veteran's representative's July 2009 
Appellant's Brief.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the Veteran or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA and 
private treatment records, and a partial Social Security 
Administration (SSA) determination letter.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Current law provides a presumption of herbicide exposure only 
for veterans who served in the Republic of Vietnam during the 
Vietnam era.  In this regard, particular diseases are deemed 
associated with herbicide exposure, under VA law, to include 
diabetes mellitus, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran asserts that he developed type II diabetes 
mellitus as a result of              exposure to Agent Orange 
while serving in the Republic of Vietnam from 1969 to 1973.  

At the outset, the Board notes that the Veteran's military 
occupational specialty (MOS) listed on his DD Form 214, 
Certificate of Release or Discharge from Active Duty was Fuel 
Specialist, and that his decorations awarded include the 
Vietnam Service Medal (VSM), and the Republic of Vietnam 
Campaign Medal (RVCM).  The VSM was awarded to veterans who 
served between July 1965, and March 1973 in Vietnam, 
Thailand, Laos, or Cambodia in direct support of operations 
in Vietnam.  See U.S. Dep't of Defense Manual of Military 
Decorations and Awards, Appendix D at D-20, July 1990.  The 
RVCM is awarded to those personnel who (1) served in the 
Republic of Vietnam for six months during a specified period, 
or (2) served outside the geographical limits of the Republic 
of Vietnam but contributed direct combat support to the 
Republic of Vietnam and Armed Forces for 6 months, or (3) 
served in the Republic of Vietnam or outside its geographical 
limits for less than six months but were wounded, captured or 
killed.  Id. at 7.5.  Based upon the above definitions, the 
Veteran's receipt of the VSM and the RVCM are insufficient to 
show that he had duty or visitation in the Republic of 
Vietnam. Service treatment records indicate that he was 
stationed in Thailand, not Vietnam, while serving in 
Indochina. Moreover, the DD Form 214 reflects a notation that 
the Veteran did not have service in Vietnam or Korea, and 
that his foreign service of 1 year and 9 days occurred in 
Indochina.  Thus, although, as explained in further detail 
below, the Veteran has a diagnosis of type II diabetes 
mellitus, the Board finds that presumptive service 
connection, as defined by 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309, is not for application as the 
Veteran has not shown to be exposed to a herbicide agent 
during active duty.  

The Board finds that there is no other basis on which to 
grant service connection for type II diabetes mellitus.  
Service treatment records are negative for complaints of, 
treatment for, or diagnoses of diabetes.  Moreover, complaint 
of, diagnosis of, or treatment for type II diabetes mellitus 
was not indicated in the record until March 2005, 
approximately 25 years after his last known period of 
service.  This is strong evidence against a finding of any 
continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

The Board acknowledges that VA and private treatment records 
generally show that the Veteran has a current diagnosis of 
type II diabetes mellitus.  However, there is no competent 
and persuasive evidence of a nexus between the Veteran's 
current condition and service.  There also is no medical 
opinion to support the claim.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Further, addressing the statutory requirements of 38 C.F.R. § 
3.159(c)(4), the Board notes that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the Board finds no evidence to support the Veteran's 
contentions that his current type II diabetes mellitus is in 
any way related to his service; hence, no VA examination is 
warranted.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for type II diabetes 
mellitus, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Service connection for type II diabetes mellitus is denied.  


REMAND

The Veteran asserts that he currently suffers from the 
residuals of a right knee replacement due to multiple 
injuries sustained in service.  Specifically, he reports that 
he was treated for numerous injuries to his right leg, knee, 
ankle, and foot while in service, which have caused his right 
knee to deteriorate since service.  The Board notes that a 
November 1988 RO rating decision denied, inter alia, 
entitlement to service connection for the right lower 
extremity based on no findings of a right lower extremity 
abnormality on VA examination.  

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  In order to prevail 
on the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Service treatment records dated from May 1971 to January 
1975, reflect treatment for various conditions involving the 
right leg, knee, ankle, and foot, and include diagnoses of 
muscle strain of the right leg and knee, right leg wound, 
right knee abrasion, soft tissue interruption anteriorly of 
the right tibia and fibula, severe bleeding of the right leg, 
right ankle pain and edema, nodule of the right foot, and 
injury to the soft tissue of the right foot.  

Notably, a September 1988 VA examination was conducted in 
conjunction with an earlier claim for entitlement to service 
connection for the lower extremities.  Here, the Veteran 
reported that his right knee popped out after he injured his 
knee when he fell out of a truck in service.  On physical 
examination, the examiner noted that the Veteran had normal 
gait, no wasting in the right leg or knee, that his knee was 
stable, that there was no effusion or crepitus present.  

Post-service private treatment records, dated from June 2003 
to December 2004, reflect treatment for moderate swelling, 
arthrofibrosis, severe and intolerable pain, and moderate to 
severe degenerative arthritic changes to the right knee, 
which required a total knee replacement for which he 
apparently received medical authorization and clearance in 
conjunction with a Workers' Compensation claim.  
Significantly, a December 2003 private treatment record 
reflects that the Veteran reported his pain was secondary to 
injuries that occurred in 1988 and 1992 while at work and 
that he had several surgeries involving both of his knees.  
He provided a history of undergoing an arthroscopic partial 
meniscectomy and debridement of the right knee in December 
1989, an arthroscopy and arthrotomy for a torn medial and 
lateral meniscus of the right knee in April 1992, and an 
arthroscopic surgery following an injury at work that 
involved falling off a step ladder.  

Notably, a November 2006 VA Form 646, Statement of Accredited 
Representative in Appealed Case, along with a July 2009 
Appellant's Brief by the Veteran's representative, reflect 
the contention that the Veteran's total right knee 
replacement was the necessary result of injuries that were 
originally suffered in service, and that his original 
injuries played a causal role in all subsequent knee 
conditions, to include those sustained post-service.  The 
Board notes that no other medical opinion since the September 
1988 VA examination addresses the nature and etiology of any 
lower extremity disorder, nor does one exist that speaks to 
the issue of a medical nexus between the Veteran's confirmed 
in-service injuries and his current diagnoses of residuals of 
a right knee replacement.  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the documented evidence of in-service 
injuries to the Veteran's right knee, the findings of 
residuals status-post right knee replacement, and considering 
the absence of any VA examination to address the issue of a 
nexus between the in-service injuries and any current right 
knee disabilities, the Board finds that a VA examination with 
a medical opinion is warranted to properly adjudicate the 
claim.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, could result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

In addition, a partial letter from the SSA, received in March 
2005, shows that the Veteran is in receipt of SSA benefits.  
The duty to assist includes requesting information and 
records from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).                                                                                                                                                                                      

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran and his representative identify 
any additional healthcare providers that 
have treated him for his residuals of a 
right knee replacement, and provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. 

3.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA orthopedic 
examination by a qualified physician to 
determine the nature and etiology of any 
current right knee pathology.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  

An opinion should be provided as to 
whether it is at least as likely as not 
that any current right knee pathology had 
its onset in or is otherwise related to 
the Veteran's period of military service, 
and in particular, the examiner should 
attempt to delineate the etiology of the 
residuals of a right knee replacement in 
the context of in-service and post-service 
right leg injuries.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide detailed rationale, with 
specific references to the record, for any 
opinions provided.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  Once again, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  The AMC/RO should readjudicate the 
claim for service connection.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


